Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending. 
IDS as filed are considered.
Drawings as filed 02/09/2021 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2016/0044742) in view of Natucci, JR (US 2014/0370909), hereafter Natucci.

As to claim 1:
Davies discloses an electronic device (110), comprising:; a second communication circuit; a processor configured to be electrically connected with the second communication circuit;  (See ¶0025, transceiver connectedly coupled to a microprocessor)
and a memory configured to be electrically connected with the processor, wherein the memory comprises instructions (Claim 37, storage medium containing codes to be processed by processor), when executed by the processor, cause the processor to: 

operate the second communication circuit in a first state where an operation cycle of the second communication circuit is a first operation cycle,  (See ¶0042, Abstract,  mobile station is operating in a first state having a current DRX cycle while requesting for new state configuration.  See background information of DRX cycle in ¶0026 through 0028, 0005)
while the second communication circuit is in the first state: 
obtain location information of the electronic device (See ¶0071, location awareness by the mobile station); 
identify an event of changing an operation state from the first state to a second state of the second communication circuit, based on the obtained location, by communicating with the network via the second communication circuit; (¶0069 through 0071, and 0077, trigger for DRX cycle change procedure can be detection of location change (at work, at home, as an example) and upon determination of such trigger, the mobile station communicates DRX request to network via its transceiver.)
and in response to identifying the event of changing the operation state, operate the second communication circuit in the second state where the operation cycle of the second communication circuit is a second operation cycle higher than the first operation cycle. (See ¶0039 through 0041, upon identifying an event in which the fixed station accepts the request and issue a new DRX cycle, the mobile station can implement the new parameter for the new DRX cycle. See ¶0048, the switch can be from a short to a longer DRX)

Davies discloses the mobile device, in some manner is aware of its own location (¶0071, location awareness), however is silent on another communication circuit connected to the processor, and with which to determine location.

However, a separate GPS transceiver to determine own location is a common implementation in mobile devices in the art. This is evidenced in Natucci’s disclosure.

Specifically, Natucci, in a related field of endeavor, similarly discloses operation mode modification scheme for mobile devices based on location (Abstract). And in particular: the mobile device 102 also is equipped with a secondary communication module, namely the GNSS 214 module to determine its own location via GPS (¶0029).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Davies’s device location awareness is achieved by having a dedicated GPS communication circuitry as disclosed in Natucci above.  The implementation advantageously allows accurate location determination in any given time, given the public availability/accessibility nature of GPS satellite system (¶0029 of Natucci)

As to claim 2:
Davies in view of Natucci discloses all limitations of claim 1, wherein the instructions cause the processor to: when identifying an event of changing the operation state: transmit a first message for requesting to change a state of the electronic device to a network via the second communication circuit; receive a first response message to the transmitted first message from the network; and change the state of the second communication circuit to the second state. (See Davies, ¶0034 through 0041, which details the operation, in which the mobile station requests the configuration change in a request message, and receives a response message with the new DRX configuration, and mobile station may proceed to implement said new configuration)

As to claim 3:
Regarding:
when operating the second communication circuit in the second state:
transmit a second message for requesting a parameter for the operation cycle of the second communication circuit to the network via the second communication circuit in response to the first response message;
receive a second response message to the second message from the network; and
change the operation cycle of the second communication circuit to a value corresponding to the second operation cycle in response to the second response message.
The examiner asserts that claim 3 is merely directed another iteration of the new configuration request/implementing response of claim 2.  See Davies, ¶0034 through 0041, which details the operation, in which the mobile station requests the configuration change in a request message, and receives a response message with the new DRX configuration, and mobile station may proceed to implement said new configuration.
Davies’ operation is not limited to changing DRX configuration only once and done. See ¶0063, such operation can be done on periodic basis. ¶0064 through 0067 and 0071, further changes to DRX configuration might be done on demand’s or dynamic basis (on immediate needs) or necessitated by contextual information (mobility/location). As such Davies discloses further iterations of the same process in claim 2, and such render claim 3 obvious.


As to claim 4:
Davies in view of Natucci discloses all limitations of claim 3, wherein the parameter for the operation cycle comprises at least one of a cycle where the second communication circuit is activated and deactivated and a time period when the electronic device monitors a location information request signal. (See background information of DRX cycle in ¶0026 through 0028, 0005 of Davies)

As to claim 5:
 Davies in view of Natucci discloses all limitations of claim 4, wherein the parameter for the operation cycle further comprises at least one of a first timer value at which the electronic device operates in an idle mode and a second timer value at which the electronic device operates in a power saving mode (PSM). (See Davies, ¶0026, 0028, operates in idle states according to duty cycle (transceiver turned off))

As to claim 7:
 Davies in view of Natucci discloses all limitations of claim 1, wherein the instructions cause the processor to identify the event of changing the operation state, based on at least one of the location information of the electronic device and information about a pre-specified area or information about a pre-specified movement path. (See Davies, ¶0071, triggering includes pre-designated area such as work, home, shopping)

As to claim 8:
Davies in view of Natucci discloses all limitations of claim 7, wherein the instructions cause the processor to determine that the operation state is in one of a third state and a fourth state, based on at least one of movement speed information of the electronic device or remaining battery power information of the electronic device. (See Davies, ¶0044 through 0046, details pertaining a plurality of statuses denoted by the codes, one of which is based on remaining battery power)


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2016/0044742) in view of Natucci, JR (US 2014/0370909) and in further view of Donthi et al. (US 2014/0161007),
As to claim 6:
Davies in view of Natucci discloses all limitations of claim 3, however is silent on the second message comprises an attach request message, a tracking area update (TAU) request message, or a routing area update (RAU) request message, andwherein the second response message comprises an attach response message, a TAU response message, or an RAU response message.

Donthi, however in a related field of endeavor, discloses requesting of a new DRX cycle can be done via at least a TAU request/response procedure. See ¶0059, a TAU request is sent to network, who returns a new DRX cycle length for the UE in the response.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the request/response that resulted to new the DRX cycle can be done via TAU request/response pair. Such implementation takes advantage of existing messaging infrastructure/protocol without having to implementing new message types and procedure, thus promoting compact design. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US 10,492,146 in view of Davies (reference of record)

As to claim 1:
 An electronic device, comprising: a first communication circuit; a second communication circuit; a processor configured to be electrically connected with the first communication circuit and the second communication circuit; and a memory configured to be electrically connected with the processor, (Patent’s claim 9, “a first communication circuit; a second communication circuit; a processor configured to be electrically connected with the first communication circuit and the second communication circuit; and a memory configured to be electrically connected with the processor, wherein the memory comprises instructions”)
 wherein the memory comprises instructions, when executed by the processor, cause the processor to:

 operate the second communication circuit in a first state where an operation cycle of the second communication circuit is a first operation cycle, while the second communication circuit is in the first state (Claim 9 of patent, “the electronic device changes from a first state to a second state”, and “change the operation cycle of the second communication circuit to a value” – i.e. implying the device is currently in a first state in a current operation cycle)
obtain location information of the electronic device via the first communication circuit; (Claim 9 of patent – “obtain location information of the electronic device via the first communication circuit”)
 identify an event of changing an operation state from the first state to a second state of the second communication circuit, based on the obtained location, by communicating with the network via the second communication circuit; ( claim 9 of the patent, “determine, based on the obtained location information, that the electronic device changes from a first state to a second state; when the electronic device is in the second state, determine, based on at least one of movement speed information of the electronic device or remaining battery power information of the electronic device, that the electronic device is in one of a third state and a fourth state; transmit a first message for requesting to change a state of the electronic device to a network via the second communication circuit; receive a first response message to the transmitted first message from the network” – the claim 9 of the patent is much more detailed in describing the “event” limitation as shown, as well as the communication with the network via the second communication circuit)
 and in response to identifying the event of changing the operation state, operate the second communication circuit in the second state where the operation cycle of the second communication circuit is a second operation cycle higher than the first operation cycle. (Claim of the patent, “receive a second response message to the second message from the network; and change the operation cycle of the second communication circuit to a value corresponding to a current state of the electronic device in response to the second response message”)

While the patent’s claim 9 does not explicitly state the second cycle value is higher than the first cycle. However, changing a cycle is bound to be either shorter or longer in duration, and a longer duration is needed as situation calls for it.  Davies in a related field of endeavor discloses in ¶0048, the switch can be from a short to a longer DRX.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the switch of operation cycle length can be to a longer cycle length, depending on design goals and/or whether the current situation calls for it (for example, a fast moving mobile device might need a longer DRX to save power)

As to claim 2, See claim 9 of the patent (“transmit a first message for requesting to change a state of the electronic device to a network via the second communication circuit; receive a first response message to the transmitted first message from the network”)

As to claim 3, see claim 9 of the patent (“transmit a second message for requesting a parameter for an operation cycle of the second communication circuit to the network via the second communication circuit in response to the first response message; receive a second response message to the second message from the network”).

As to claim 4, see claim 10 of the patent, the limitations are recited near verbatim. 
As to claim 5, see claim 11 of the patent, the limitations are recited near verbatim.
As to claim 6, see claim 12 of the patent, the limitations are recited near verbatim.
As to claim 7, see claim 13 of the patent, the limitations are recited near verbatim.
As to claim 8, see claim 9 of the patent (“when the electronic device is in the second state, determine, based on at least one of movement speed information of the electronic device or remaining battery power information of the electronic device, that the electronic device is in one of a third state and a fourth state”)
As to claim 9, see claim 14 of the patent, the limitations are near verbatim.
As to claim 10, see claim 15 of the patent, the limitations are near verbatim.

 Although the claims at issue are not identical, they are not patentably distinct from each other because, as mapped above, all limitations of the instant claims are met by corresponding limitations of the patent claims.


Allowable Subject Matter
Claim 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of record discloses all limitations of the base claim(s) as clearly discussed above, however do not disclose the specifics as claimed: “the instructions cause the processor to determine that the operation state is in the one of the third state and the fourth state, based on which of the movement speed information of the electronic device or the remaining battery power information of the electronic device takes priority. “
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ji et al. (US 2010/0220597) -  scheduling component 404 can schedule wake-up cycles for UE 206 as a function of a position of the UE 206. If UE 206 is located at a boundary of two cells, then scheduling component 404 can allot a greater percentage of time for UE 206 being awake. For instance, duration of an awake portion of the cycle can be extended, duration of a sleep portion of the cycle can be decreased, a frequency of being awake can be increased, and so forth. UE 206 can be scheduled to be awake more often when located at the boundary of two cells to provide more timing adjustments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645